EXHIBIT10.62 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective February 16, 2009 (the “Effective Date”) by and among between U.S. Auto Parts Network, Inc., a Delaware corporation (the “Company”), and Ted Sanders, an individual (the “Executive”). WHEREAS, the parties hereto desire to enter into a written agreement to document the terms of Executive’s employment with the Company. 1.Duties and Responsibilities. A.Executive shall serve as the Company’s Chief Financial Officer, reporting directly to the Company’s Chief Executive Officer.Executive shall have the duties and powers at the Company that are customary for an individual holding such position. B.Executive agrees to use his best efforts to advance the business and welfare of the Company, to render his services under this Agreement faithfully, diligently and to the best of his ability. C.Executive shall be based at the Company’s office located at Carson, California, or at such other offices of the Company located within 30 miles of such offices. 2.Employment Period.Following the Effective Date, Executive’s employment with the Company shall be governed by the provisions of this Agreement for the period commencing as of the date hereof and continuing until the earlier of (i) Executive’s termination of employment with the Company for any reason, or (ii) the fifth anniversary of the Effective Date (the “Employment Period”).Provided that Executive’s employment has not been or is not being terminated for any reason, Executive and the Company agree to negotiate in good faith prior to the end of the Employment Period to enter into a new Employment Agreement to take effect after the Employment Period. 3.Cash Compensation. A.Annual Salary.Executive’s initial base salary shall be $300,000 per year (the “Annual Salary”), which shall be payable in accordance with the Company’s standard payroll schedule (but in no event less frequent than on a monthly basis), and may be increased from time to time at the discretion of the Compensation Committee of the Company’s Board of Directors (the “Compensation Committee”).The Compensation Committee shall review Executive’s Annual Salary at least annually and may increase the Annual Salary from time to time at its sole discretion.Any increased Annual Salary shall thereupon be the “Annual Salary” for the purposes hereof.Executive’s Annual Salary shall not be decreased without his prior written consent at any time during the Employment Period. B.Bonus. (1)Signing and Retention Bonus.The Company shall pay to Executive a bonus of $25,000, which shall be payable in a lump sum as soon as reasonably practicable following the Effective Date.In the event that Executive’s employment is terminated for Cause (as defined below) or if Executive resigns from the Company without Good Reason (as defined below) prior to the first anniversary of the Effective Date, Executive agrees to reimburse the Company for such bonus; provided however, that the amount of the reimbursed bonus to the Company shall be reduced by $2,083 (1/12th of the total bonus) for each complete month of Executive’s employment with the Company, calculated from the Effective Date.Executive hereby agrees that the Company may deduct such bonus reimbursement from any or all payments due to Executive from the Company, including from his last paycheck (to the extent legally permissible), and Executive agrees to provide the Company with any further written authorization of the deduction as may be reasonably requested by the Company to authorize, facilitate or substantiate such deduction. (2)Annual Target Bonus.Executive shall also be entitled to receive an annual target incentive bonus of up to 50% of the Executive’s current salary, which target for the first calendar year shall be $150,000, pro-rated based upon the Executive’s length of employment during such year.The annual bonus shall be based upon the Company achieving its revenue and EBITDA goals, Executive meeting the annual goals determined by the Compensation Committee, and Executive being employed in good standing by Company at the time of the bonus payment.The amount of the annual target bonus payable to Executive in any given year shall be determined by the Compensation Committee.The annual bonus shall be paid no later than the end of February following the year for which such bonus is being paid. C.Applicable Withholdings.The Company shall deduct and withhold from the compensation payable to Executive hereunder any and all applicable federal, state and local income and employment withholding taxes and any other amounts required to be deducted or withheld by the Company under applicable statutes, regulations, ordinances or orders governing or requiring the withholding or deduction of amounts otherwise payable as compensation or wages to employees. 4.Equity Compensation. A.Initial Grants.As of the close of business on the date of the Executive’s first day of employment with the Company, the Company’s Compensation Committee shall grant Executive non-statutory stock options.The first stock option shall be an option to purchase up to 400,000 shares of the Company’s common stock and shall vest over four years; 25% of the shares shall vest on the first anniversary of the grant date and the balance shall vest in 36 equal monthly installments thereafter.The second stock option shall be a performance option to purchase up to 100,000 shares of the Company’s common stock that will vest based solely upon the average closing sales price of the Company’s common stock on the grant date as reported by Nasdaq or the primary exchange on which the Company’s common stock is then listed or quoted (the “Exchange”) during any consecutive three calendar months.If during the Employment Period, the average of the Monthly Average Price (as defined below) of the Company’s common stock over any consecutive three months reaches $5 per share, the shares shall vest as of the last day of such period.The “Monthly Average Price” shall be calculated by adding the closing sales price reported by the Exchange for each Trading Day in a given month and dividing such sum by the total number of Trading Days in such month.For the purposes of this Agreement, a “Trading Day” shall mean any day on which the Company’s common stock is listed or quoted and traded on the Exchange.For example, if there are 20 Trading Days in each month and the Monthly Average Price was $4.75 in January, $5.50 in February and $5.00 in March, then the shares subject to this option shall vest on March 31 [(($4.75*20) + ($5.50*20) + ($5.00*20))/60 $5.08].In addition, if the average of the Monthly Average Price of the Company’s common stock exceeds the unachieved milestones set forth above for either (i) the two calendar months immediately prior to Executive’s termination of employment (other than for Cause or due to death or Disability) or Executive’s resignation for Good Reason, or (ii) the last completed calendar month immediately prior to such termination or resignation, then the consecutive three month period used for determining whether the milestones have been met may include one or two months following the date of such termination or resignation, as the case may be, to complete the three month determination period.For example, assuming the performance option has not yet vested and assuming there are 20 Trading Days in each month, if the Monthly Average Prices for the two months prior to such termination or resignation were $4.00 and $5.50, then the calendar month during which Executive’s employment ceased may be included in the three month determination period for the purposes of calculating whether the vesting requirement has been met, even though Executive was terminated in the first week of such month. The foregoing options will be granted pursuant to the Company’s 2007 New Employee Incentive Plan (the “Plan”), and will be subject to the terms and conditions of the Plan in effect as of the grant date and the related stock option agreements.The exercise price for both options shall be equal to the closing sales price of the Company’s common stock as reported by the Exchange on the date of grant of the options.The option shall have provisions to accelerate the vesting in the event either Executive’s employment is terminated without Cause or Executive resigns for Good Reason within twelve months following a Change in Control as defined in the Plan.Both options shall contain provisions that will restrict the sale of the common stock issuable upon exercise of such options for 18 months following the grant date, except to the extent necessary to cover any current tax liabilities of Executive associated with such options. B.Other Equity Compensation.Executive shall also be entitled to participate in any other equity incentive plans of the Company.All such other options or other equity awards will be made at the discretion of the Company’s Compensation Committee of the Board of Directors pursuant and subject to the terms and conditions of the applicable equity incentive plan, including any provisions for repurchase thereof.The option exercise price or value of any equity award granted to Executive will be established by the Company’s Board of Directors as of the date such interests are granted but shall not be less than the fair market value of the class of equity underlying such award. 5.Expense Reimbursement.In addition to the compensation specified in Section 3, Executive shall be entitled to receive reimbursement from the Company for all reasonable business expenses incurred by Executive in the performance of Executive’s duties hereunder, provided that Executive furnishes the Company with vouchers, receipts and other details of such expenses in the form reasonably required by the Company to substantiate a deduction for such business expenses under all applicable rules and regulations of federal and state taxing authorities. 6.Fringe Benefits. A.Group Plans.Executive shall, throughout the Employment Period, be eligible to participate in all of the group term life insurance plans, group health plans, accidental death and dismemberment plans, short-term disability programs, retirement plans, profit sharing plans or other plans (for which Executive qualifies) that are available to the executive officers of the Company.During the Employment Period, the Company will pay for coverage for Executive and his spouse and dependents residing in Executive’s household (collectively, the “Dependents”) under the Company’s health plan, and coverage for Executive under the Company’s accidental death and dismemberment plan and for short-term disability.In the event Executive elects not to participate in the Company’s health plan, the Company shall reimburse Executive for the cost of alternative health care coverage of his choosing for Executive and his Dependents in an amount up to $1,500 per month.Payment for all other benefit plans will be paid in accordance with the Company’s policy in effect for similar executive positions. B.Vacation.Executive shall be entitled to at least four weeks paid vacation per year.Vacation shall accrue pursuant to the Company’s vacation benefit policies. C.Auto Allowance.Executive shall be entitled to an auto allowance for one vehicle for Executive’s use up to $1,000 per month. D.Indemnification.As of the Effective Date, the Company and Executive shall enter into the Company’s standard indemnification agreement for its key executives. 7.Termination of Employment.Executive’s employment with the Company is “at-will.”This means that it is not for any specified period of time and can be terminated by Executive or the Company at any time, with or without advance notice, and for any or no particular reason or cause.Upon such termination, Executive (or, in the case of Executive’s death, Executive’s estate and beneficiaries) shall have no further rights to any other compensation or benefits from the Company on or after the termination of employment except as follows: A.Termination For Cause.In the event the Company terminates Executive’s employment with the Company prior to expiration of the Employment Period for Cause (as defined below), the Company shall pay to Executive the following: (i) Executive’s unpaid Annual Salary that has been earned through the termination date of his employment; (ii) Executive’s accrued but unused vacation; (iii) any accrued expenses pursuant to Section 5 above, and (iv) any other payments as may be required under applicable law (subsections (i) through (iv) above shall collectively be referred to herein as the “Required
